;<:.
                                    . ...
c      ./                  _I~:
i
;~


IiS.
             !.‘. :,,. .
;:          OFFICE OF THE ATTORNEY GENERAL OF T’EXAS
i. ”                              AUSTIN
           xa0h tmmudition ii a oopmete                     0frw00.*
                  ~0~1      00&o,   ~rtl016       lb70   pmvfa0rr


                  9 0o fffooer
                            r lmp~oye pf the State                     ,pcii-
           tbattiaries      ehellbe      pcrdtte6         to porohascl’a
           &tMa     OY fsePaandlsu            OP other    progerty  frw. “J;Ec
           sta te
                o r Qenltaatlary ly c tc exoe~t
                                         mL, r u o u
                                                   h%n-
            lue   rruftr,      *egeteblw~, ice, wetor, etom               ana
         3 lghts aa aey be proOuocd or mcncfaotu?cd           OB the
        praalcce at the peuftcatlury , or te apprepriete
        60 bir prlvete .we or’ aeployaent the hbot,             sor-
        vloorr or we et cny wfate pcalteatlary            convlet,
        or of any ‘malwl, ve?liolo or other personal pmp-
        ertp belonging,to the State,          unlcae it be br tb                 q
        lrpreou eirwent of the. piultcntfary board had by
        en or4er to that cf~eot cntarc4 o? reooP4 a0 the
        ~&nutcuof 13814bawd, preaing:              for the ammat
        to be pala by acoh orffocrJI l~~ployo, io? tho
        we, maploysent and sonleas            of such oonviob OT
        oouvlote or the we of any psraona1.grogsrt.y               be-
        l~ngln& $6 the State;         an4 no cmploge 01 oKfesr
        as,Lng~my State property +.lL           be ellowcd to uec
        uame lh ltecppfng bcer4crs for prorlt anlass such
        header or boerdan bo in the employ of the State
        ~ltcutiary       systemi     a n4ma pca~tentlrry lcr~eaat,
      - guerd   or  other    oftleer   ar anplofe or the petitea-
        tIary ehcll aoaept~or rcealva day ealary~ or other
        oempcacetion frem eny psreon or eerparatioia hirIng
        or otho~l~e empleylng State cornfete.              Aay eeoh
        ottlder    or tiplop       *ha shall violate    lny provf*ion
        of thlr artlo~c shall be punlehcd by dbmiasal
<
        ~XOIE hiu orfioc      0; afiplopont    and boy e rfn6 of
,i.     not lerr trim h0atpriv0            nor aore than two hun-
        dred dollan      en4 ii the oonvlotlon        be for rooeptlng
        01p reeelvfag    any eelaarf-ptowpcncatio8          frorsa
        Mrer or aaployerof 3%&e amviotc,                the ywliy 100
 ..     ecavia6o4 ehelL, in eddttton to the .~eacl~y cbote
        tlerat!bed,    be euaitned     in 3611 nut leas     than one
        month nor Aorc thaa one mar.
                 *Any perem ur my mxber of B ee-pertnerehip
           or ila,    OP any agsnt, swvsnt   OP Peprasantativo
           of euoh pcmmn, co-fwtnorshlg      or fLr?a, or any
           orilear,   rgant, cervant or ropreaootetlrc   of m-if
           eorporetfon,   hfrinz or wiployfng Stat.8 aonvloto
     by eoatnat w!th the StaM or psoritentiory078.
     tea   ot hbo, .kaaa, ore for 041 *ban or portlan
     or psr cent et the sre~a e? other prabota of the
     la b eo efsa sh o emietavhe I lbnll p a y
                                             o r .proalae
     ox ef?er $e ~7,    lltber al?eobly or lndireatl7,    to
     any aargaaat, guard or other aatplo7eof the Btata
     haviag auofr eonriots  in oh&r   or under his eontre~,
     dthe?    i.kVhOlO OL?iB part r a mone7 or atho*tali
      rwble tb&q, lhnll bo eon&d      la the penlteatiery
     fortro 7eara**
            0ab.r the      rorlaioaa @f three lrtirlaa           10 is an
o fYen a g nia a t 2b e Plva 8f tibia     8Ca te fo r a ny o h a r p o r m-
p b p ~6 Of b h 8Tvns PfiOOB  SptM         tQ ~UZObea. fnr ~ th.b in
Q78tlem-7              d~~Eendl#~,      ot Otbet pmpert7,        except       g&f’.
lurplua A-’ to vegetablaa,     IOe, =ter,  steer, aad llgbta aa
mm7 be prodwet     or sumfaottwad on thn ~malana of tha syatwi
It l8 likavtae an OWMSO      SW 8Uoh oitlOer of aqloyre~.or.the
-x08 priaaa 8yatarrte     be S~aOnai~lly IEkx%ated in the arle
of any propetiyto the $daon Syuteap.      A trade ia llrgl7 another
fonu of aale, and la torbiddrn    undor the Skftiea.          .'
         ItLa a. lsoa no S?nnatar~ m y o ffioorc rla p lo ~a o
o fthe 87 a teE
             to lppwpriafo to his prirata aae an7 animal,
+ebial*, or other paraoaal ptopmt7 belon&a to the 87mbe?d,
un.l~aa *ha Priroa      Board shall
                              enter an order on ik alnutoa
lxpze*aly pennittlng aurh use 0% prison propert and rixm
the asount to k pnia by the ortioer or eaplo7eo for the us0
oi aush poraonal       propwt7.
           we find no 4t8tut*  prohibitin    OffiOW8 or ezaplo7eea
of the 9tat0, other than ottioen     and  evployeecr of the Prlron
Sydsr  ftaelf, from odllng to a? pcuoheafng mmthe          ?rtaoa
System.     18 thle eoonneatien homer,          PI?    attention la aireoted
tr0 that pOeiOB or Artiole &ii vkioh ufike# it 8n orienae for
the offiowa,   sgenta, or aaplo HO of thr ?rlaon smtm to
kneviagxy and freuilulently 001 I or dlrpose o? any progert.7 be-
‘fowtq   60 tha Prison Systae below its reasonable nnrket mlua.
             V* aall    7oor attentbn     llkevbe     to   the   provisions       or
Penal Cob, ArUale 1848, bearing u$m the generel rubjeot
aettsr  ot the @rcrte uao of ptiaan pmpertr  by affioese and
esplo7wa   of the Prison 37atem. This ertiale psa~168s:
.x ..




.


              -da7 0rmer or wployar, 09 tb0 nhioa qatul
         +   rhell iraudulontly oonrsti to hia OI~Dwe end
         bewil$ any food olotblng, or Other:property be-
    ..




         lan@ag to or urid er the Oontxol of 6he Fclaon sys-
         tea, #ball be .punlshe&48 if ho had rtolen the sum.-
             wo   trust   thet the toregoing answers loor iat@-.

                                              ‘fours very   truly




                                                        Aaalatmt
                                                  -8. W. ~rehill
         .                                                    -